Citation Nr: 0520508	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $1,235.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from August 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in 
September 2002, which denied waiver of recovery of an 
overpayment in the calculated amount of $1,235.  


FINDINGS OF FACT

1.  From July 2001 through March 2002, the veteran received 
VA pension benefits to which he was not entitled, due to a 
reduction in unreimbursed medical expenses paid during that 
period.   

2.  Neither the veteran nor VA was significantly at fault in 
the creation of the overpayment, but the veteran was unjustly 
enriched by the amount of the overpayment; recovery of the 
debt would not defeat the purpose for which VA pension 
benefits are authorized, or deprive the appellant of basic 
necessities; the appellant did not detrimentally rely on the 
erroneous payments, and it has not been otherwise shown to be 
inequitable to require repayment of the debt.  


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $1,235 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's application for VA pension benefits was 
received in August 2000.  In that application, he reported 
that he was receiving benefits from the Social Security 
Administration (SSA) in the monthly amount of $468, and that 
his wife received a monthly pension of $1,027.  He reported 
medical expenses totalling $9,151 for the calendar year 1999.  

In July 2001, he was informed that his claim for pension 
benefits had been granted.  This letter also informed him 
that VA pension was paid to make up the difference between 
countable annual income and the maximum annual rate.  The 
award letter informed him that his monthly payment of $154, 
effective in September 2000, was based on total income of 
$9,923, derived from SSA income of $6,162; his wife's 
retirement income of $12,324; and unreimbursed medical 
expenses of $9,151.  He was informed that effective in 
December 2000, the monthly payment increased to $169, again 
with consideration of unreimbursed medical expenses of 
$9,151.  He was told that a decrease in recurring medical 
expenses was considered a change in income, and that he must 
immediately report any change in his expected recurring 
medical expenses to VA.  He was told that his failure to 
promptly notify VA could result in an overpayment which he 
may have to repay.  

In January 2002, the veteran submitted an Eligibility 
Verification Report (EVR), which reported essentially the 
same income as previously reported (with slight cost-of-
living increases), but he said that unreimbursed medical 
expenses for the calendar year 2001 had totalled $6,000.  

As a result, in a March 2002 award action, the veteran's 
pension award was retroactively terminated effective in 
September 2001, resulting in the creation of an overpayment 
in the amount of $1,235.  The veteran requested waiver of 
recovery of the debt, on the basis that the overpayment was 
not his fault, and that he could not afford to repay the 
debt.  He has not alleged, nor does the evidence otherwise 
indicate, that the debt was not properly created.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

There is no indication of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.  In such circumstances, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet. App. 544 (1994). 

With respect to the relative faults of the veteran and VA, 
neither party is significantly at fault in this case.  The RO 
appropriately notified the veteran that he must report 
changes in his recurring unreimbursed medical expenses, and 
the veteran reported the decreased medical expenses for the 
year 2001 in January 2002.  Since the veteran may not have 
been aware that the total unreimbursed medical expenses for 
the calendar year 2001 would be lower than in previous years, 
he is considered to have timely reported the change in 
expenses.  Likewise, the RO acted promptly on the information 
provided by the veteran.  

Nevertheless, although the actions of both parties minimized 
the overpayment, the fact remains that the veteran received 
$1,235, to which he was not entitled.  Thus, he was unjustly 
enriched by this quantifiable amount.  In addition, the Board 
notes that the veteran was essentially granted a boon, in 
that the RO did not adjust the veteran's pension award based 
on the change in medical expenses until September 2001, 
whereas the $3,151 decrease in unreimbursed medical expenses 
applied to the entire calendar year of 2001.  The $9,151 
applied as unreimbursed medical expenses prior to September 
2001 was based on a report of unreimbursed medical expenses 
paid during 1999.  

As to financial hardship, the applicable standard to be 
considered is whether collection of the debt would deprive 
the debtor or his family of basic necessities.  38 C.F.R. 
§ 1.965(a)(3).  The veteran submitted a financial status 
report in May 2002, detailing his income and expenses.  
According to this report, monthly expenses exceeded monthly 
income by $100.  While medical expenses of $500 consumed a 
substantial portion of the monthly income for the veteran and 
his wife of $1,576, they have no additional dependents, no 
rent or mortgage payment, and no other debt.  The itemized 
monthly expenses include $791 per month for food, which seems 
excessive for two people.  The expenses also include $100 per 
month for clothing which seems excessive and beyond that 
required by basic necessity.  The expenses further include 
$195 per month for utilities and $90 per month for "house 
maintenance."  No mention is made of other typical expenses.  
Nevertheless, the expenses do appear to be sufficiently 
flexible that the repayment of the debt in reasonable monthly 
installments would not deprive the veteran and his wife of 
basic necessities.

It has not been shown that recovery of the overpayment would 
defeat the purpose of VA pension benefits, which is to 
provide low-income wartime veterans with a minimum level of 
income.  The veteran has not claimed to have relinquished any 
valuable right or to have changed his position by reason of 
having relied on the additional erroneous benefits.  No other 
factors which would preclude recovery of the overpayment as 
against equity and good conscience have been put forth.  

Thus, taken as a whole, there are no equitable factors which 
counteract the unjust enrichment resulting from the veteran's 
receipt of $1,235 to which he was not entitled.  After 
weighing all of the above factors, the Board believes that 
recovery of the overpayment would not be against equity and 
good conscience.  38 U.S.C.A. § 5302.  Thus, the request for 
waiver of recovery of the debt is denied.  The evidence is 
not so evenly balanced as to create a reasonable doubt, and, 
hence, the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Assist and Notify

A court decision has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
Barger v. Principi, 16 Vet. App. 132 (2002).  Nevertheless, 
the veteran was provided notice of the information necessary 
to substantiate his claim, and of the reasons for the denial 
of his waiver request, in the September 2002 COWC decision 
and the March 2003 statement of the case.  Although the file 
does not contain a copy of the notification to the veteran of 
the retroactive adjustment to his award or the debt, it is 
clear from the veteran's responses that he has actual 
knowledge of the reasons for the denial of his claim.  
Further, there is no reasonable possibility that any further 
development would assist the veteran in substantiating the 
claim.  In addition, the veteran has not alleged that VA 
notice was defective, or that he was denied a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, the Board finds that the notification and duty 
to assist requirements set forth in 38 U.S.C.A. § 5302 have 
been satisfied.  


ORDER

Waiver of recovery of an overpayment of compensation benefits 
in the calculated amount of $1,235 is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


